Title: From Alexander Hamilton to James McHenry, 6 June 1800
From: Hamilton, Alexander
To: McHenry, James

New York June 6th. 1800 
I thank you My Dear Mac for the perusal of the Inclosed and wish you had not thought it necessary to forbid my taking a copy. Such a paper to be shewn confidentially would be very important. Charles Carroll of Carrollton ought as soon as possible to be apprized of all the circumstances.
The man is more mad than I ever thought him and I shall soon be led to say as wicked as he is mad.
Pray favour me with as many circumstances as may appear to you ⟨— ned⟩ to shew the probability of Coalitions with Mr. Jefferson &c which are spoken of.
Yrs   very Affecly

A Hamilton
Js. Mc.Henry Esq

